     Case 1:20-cv-00329-NONE-EPG Document 28 Filed 12/04/20 Page 1 of 10


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10     DONALD AUTEN,                                   No. 1:20-cv-00329-NONE-EPG (PS)
11                       Plaintiff,                    FINDINGS AND RECOMMENDATIONS,
                                                       RECOMMENDING GRANTING
12            v.                                       DEFENDANT’S MOTION TO DISMISS AND
                                                       GRANTING LEAVE TO AMEND
13     COUNTY OF CALAVERAS,
                                                       (ECF No. 19)
14                       Defendant.
15

16           Plaintiff Donald Auten (“Plaintiff”), proceeding pro se and in forma pauperis, filed the

17    complaint commencing this action under the Americans with Disabilities Act on August 28, 2019,

18    and a First Amended Complaint (“FAC”) on December 2, 2019. (ECF Nos. 1 & 6). On March 18,

19    2020, Defendant County of Calaveras (“Defendant”) filed a motion to dismiss or for a more

20    definite statement (the “Motion”). (ECF No. 19). The assigned district judge referred the Motion

21    to the undersigned on November 30, 2020. (ECF No. 27). For the reasons that follow, the Court

22    recommends granting the Motion, dismissing the FAC, and granting leave to file a second

23    amended complaint.

24    I.     SUMMARY OF ALLEGATIONS

25           A.     Allegations in First Amended Complaint

26           The FAC alleges as follows:

27           On June 8, 2014, Plaintiff, while working for Defendant, sustained a TBI. (The Court

28    assumes TBI means traumatic brain injury.) Plaintiff began receiving medical treatment soon
                                                       1
     Case 1:20-cv-00329-NONE-EPG Document 28 Filed 12/04/20 Page 2 of 10


 1    after sustaining the injury. On July 16, 2014, Plaintiff was “release[d] from all work duties until

 2    released by medical specialists and neurology evaluation per Dr. Alexis Dasig.” (ECF No. 6 at 7).

 3           On June 16, 2015, “work status change from restrictions to no restrictions per Dr. Sheilds,

 4    Company Doctor at Job Care with prior knowledge of requests. . . . They changed course that day

 5    without my involvement and with disregard to my treatment and condition, also stopping all

 6    ben[e]fits.” (Id. at 8). On June 17, 2015, Plaintiff had a meeting with Kate Husk at human

 7    resources. Husk told Plaintiff he had to return to work or receive disciplinary action. That same

 8    day, Plaintiff returned to work but was sent home by acting foreman Tom Wilson “with a letter

 9    stating his concerns with me on the job site.”

10           On December 30, 2015, Dr. Mohamed placed Plaintiff on medical leave and stated that

11    Plaintiff “was out of work until neurology evaluation was conducted.” (Id. at 7). Plaintiff or

12    medical professionals on his behalf asked Defendant to fund his medical treatment, but Defendant

13    did not do so. On July 21, 2016, Defendant notified Plaintiff that it intended to terminate his

14    employment and on August 8, 2016, terminated his employment.

15           In total, Plaintiff lists 29 incidents where he saw medical professionals, requested to see

16    medical professionals, had requests made by medical professionals, or filed complaints. (Id. at 7-

17    9).

18           Plaintiff alleges that Defendant “discriminated against me by not allowing me the proper

19    medical attention and reasonable accommodations which could have established an interactive

20    process to return to work or been deemed disabled.” (Id.).
21           Plaintiff attached a form complaint he presented to the Equal Employment Opportunities

22    Commission (“EEOC”). It alleged he was discriminated based on his disability. Plaintiff also

23    attached the EEOC’s right-to-sue letter, which was dated June 13, 2019. (Id. at 10-11).

24           The FAC uses a form complaint for employment discrimination.

25           B.      Additional Factual Allegations in Plaintiff’s Argument Opposing Motion to

26           Dismiss
27           Plaintiff’s opposition to the Motion contains various explanations of the factual

28    allegations in his FAC, including the following:

                                                         2
     Case 1:20-cv-00329-NONE-EPG Document 28 Filed 12/04/20 Page 3 of 10


 1            On June 16, 2015, Dr. Shields at JobCare decided Plaintiff should be sent back to work

 2    without restrictions. He contacted Defendant to discuss his concerns and was told to return to

 3    work the following day. On June 17, 2015, Plaintiff spoke with Husk, who told Plaintiff he

 4    needed to return to work or he would receive disciplinary actions. Plaintiff returned at 10:00 am

 5    but struggled to stay focused. Wilson, the foreman, sent Plaintiff home with a letter that stated

 6    “that him and the other foreman of the day Ray Satkamo both felt that it was an unsafe work

 7    environment for me to be on the job site.” (ECF No. 25 at 4).

 8            Plaintiff saw Dr. Nicolle Napier-Ionascu, a qualified medical examiner, for a

 9    psychological evaluation on August 26, 2015. Dr. Napier-Ionascu diagnosed Plaintiff with

10    various psychiatric ailments and found that Plaintiff’s “condition was not permanent and

11    stationary” and requested that he receive 20 weekly therapy sessions. Dr. Napier-Ionascu stated

12    she would re-evaluate Plaintiff in six months “at which time Vocational Rehabilitation could be

13    addressed.” (Id. at 5-6).

14    II.     SUMMARY OF ARGUMENTS

15            Defendant moves to dismiss this action on several bases. First, Defendant argues that

16    Plaintiff’s claim for failure to engage in the interactive process fails because there is no

17    independent cause of action for failure to engage. (ECF No. 19-1 at 3-4). Second, Defendant

18    argues that Plaintiff’s factual allegations are too threadbare and conclusory, and that they do not

19    track the elements for disability discrimination and retaliation. (Id. at 4-7). Finally, Defendant

20    argues that Plaintiff did not exhaust his administrative remedies with respect to his retaliation
21    claim within 180 days. (Id. at 7-8). In the alternative, Defendant moves for an order requiring

22    Plaintiff to provide a more definite statement under Federal Rule of Civil Procedure 12(e). (Id. at

23    8-9).

24            Plaintiff’s opposition (ECF No. 25) disputes a number of the factual contentions

25    Defendant made in its motion to dismiss. Plaintiff does not make any legal arguments.

26    III.    LEGAL STANDARDS
27            In considering a motion to dismiss, the Court must accept all allegations of material fact in

28    the complaint as true. Erickson v. Pardus, 551 U.S. 89, 93–94 (2007); Hosp. Bldg. Co. v. Rex

                                                          3
     Case 1:20-cv-00329-NONE-EPG Document 28 Filed 12/04/20 Page 4 of 10


 1    Hosp. Trustees, 425 U.S. 738, 740 (1976). The Court must also construe the alleged facts in the

 2    light most favorable to the plaintiff. Scheuer v. Rhodes, 416 U.S. 232, 236 (1974), abrogated on

 3    other grounds by Harlow v. Fitzgerald, 457 U.S. 800 (1982); Barnett v. Centoni, 31 F.3d 813,

 4    816 (9th Cir.1994) (per curiam). All ambiguities or doubts must also be resolved in the plaintiff’s

 5    favor. See Jenkins v. McKeithen, 395 U.S. 411, 421 (1969). In addition, pro se pleadings “must

 6    be held to less stringent standards than formal pleadings drafted by lawyers.” Hebbe v. Pliler,

 7    627 F.3d 338, 342 (9th Cir. 2010) (holding that pro se complaints should continue to be liberally

 8    construed after Ashcroft v. Iqbal, 556 U.S. 662 (2009)). “While the Court cannot accept

 9    new facts alleged in opposition papers, a plaintiff’s briefing may always be used to clarify

10    allegations in a complaint.” Yordy v. Astrue, No. 1:09-CV-03028-NJV, 2010 WL 653099, at *2

11    (N.D. Cal. Feb. 22, 2010) (citing Pegram v. Herdrich, 530 U.S. 211, 230 (2000)).

12           A motion to dismiss pursuant to Rule 12(b)(6) operates to test the sufficiency of the

13    complaint. See Iqbal, 556 U.S. at 679. “Federal Rule of Civil Procedure 8(a)(2) requires only ‘a

14    short and plain statement of the claim showing that the pleader is entitled to relief,’ in order to

15    ‘give the defendant fair notice of what the ... claim is and the grounds upon which it rests.’” Bell

16    Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (alteration in original) (quoting Conley v.

17    Gibson, 355 U.S. 41, 47 (1957)). “The issue is not whether a plaintiff will ultimately prevail but

18    whether the claimant is entitled to offer evidence to support the claims.” Scheuer, 416 U.S. at

19    236 (1974).

20           The first step in testing the sufficiency of the complaint is to identify any conclusory
21    allegations. Iqbal, 556 U.S. at 679. “Threadbare recitals of the elements of a cause of action,

22    supported by mere conclusory statements, do not suffice.” Id. at 678 (citing Twombly, 550 U.S.

23    at 555). “[A] plaintiff’s obligation to provide the grounds of his entitlement to relief requires

24    more than labels and conclusions, and a formulaic recitation of the elements of a cause of action

25    will not do.” Twombly, 550 U.S. at 555 (citations and quotation marks omitted).

26           After assuming the veracity of all well-pleaded factual allegations, the second step is for
27    the court to determine whether the complaint pleads “a claim to relief that is plausible on its

28    face.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556) (rejecting the traditional 12(b)(6)

                                                          4
     Case 1:20-cv-00329-NONE-EPG Document 28 Filed 12/04/20 Page 5 of 10


 1    standard set forth in Conley, 355 U.S. at 45-46). A claim is facially plausible when the plaintiff

 2    “pleads factual content that allows the court to draw the reasonable inference that the defendant is

 3    liable for the misconduct alleged.” Id. at 678 (citing Twombly, 550 U.S. at 556). The standard

 4    for plausibility is not akin to a “probability requirement,” but it requires “more than a sheer

 5    possibility that a defendant has acted unlawfully.” Id.

 6    IV.    DISCUSSION

 7           A.      Employment Discrimination

 8           To establish a prima facie case under the Americans with Disabilities Act (“ADA”), a

 9    plaintiff must first demonstrate that: “(1) he is disabled within the meaning of the ADA; (2) he is

10    a qualified individual able to perform the essential functions of the job with reasonable

11    accommodation; and (3) he suffered an adverse employment action because of his

12    disability.” Samper v. Providence St. Vincent Med. Ctr., 675 F.3d 1233, 1237 (9th Cir. 2012).

13    Under the ADA, “[t]he term ‘disability’ means, with respect to an individual (A) a physical or

14    mental impairment that substantially limits one or more of the major life activities of such

15    individual; (B) a record of such an impairment; or (C) being regarded as having such an

16    impairment.” Albertson’s, Inc. v. Kirkingburg, 527 U.S. 555, 563 (1999) (quoting 42 U.S.C. §

17    12102(1)).

18           There is a two-step inquiry to determine whether an individual is qualified:

19           We first determine whether the individual satisfies the prerequisites of the job;
             more specifically, whether “the individual satisfies the requisite skill, experience,
20
             education and other job-related requirements of the employment position such
21           individual holds or desires.” At step two, we determine whether, “with or without
             reasonable accommodation,” the individual is able to “perform the essential
22           functions of such position.”
23    Anthony v. Trax Int’l Corp., 955 F.3d 1123, 1127–28 (9th Cir. 2020) (quoting 29 C.F.R. §

24    1630.2(m)).

25           Defendant argues that Plaintiff has not alleged he is able to perform the essential functions

26    of his job with or without a reasonable accommodation. The Court agrees.

27           Plaintiff has not alleged that with reasonable accommodations, he could perform the

28    functions of his job. In fact, Plaintiff has alleged that the last time he went to work, he was unable

                                                         5
     Case 1:20-cv-00329-NONE-EPG Document 28 Filed 12/04/20 Page 6 of 10


 1    to perform his job safely. Plaintiff makes no specific allegations that he could perform his job if

 2    he were given other reasonable accommodations. For instance, Plaintiff does not allege that an

 3    additional unpaid leave of absence would permit him to return to his previous job or that he could

 4    perform the essential functions of his position.

 5           The closest allegation in the FAC is that Defendant “could have established an interactive

 6    process to return to work or been deemed disabled,” (ECF No. 6 at 7), which is conclusory and

 7    also appears to allege that he was disabled and not a qualified individual.

 8           Therefore, Plaintiff has not alleged he is a qualified individual.

 9           B.      Failure to Engage in Interactive Process

10           Defendant argues that it is not liable for failing to engage in the interactive process

11    because “[t]here is no independent cause of action under the ADA for failure to engage in an

12    interactive process.” (ECF No. 19-1 at 3). The Ninth Circuit has discussed the ADA’s

13    requirement to engage in the interactive process:

14           [A]n employer has a mandatory obligation to engage in an interactive process
             with employees in order to identify and implement appropriate reasonable
15           accommodations, which can include reassignment. . . . Importantly, however, an
             employer is obligated to engage in the interactive process only if the individual is
16           otherwise qualified.
17    Anthony v. Trax Int’l Corp., 955 F.3d 1123, 1134 (9th Cir. 2020) (cleaned up).

18           As discussed above, Plaintiff has not alleged he is a qualified individual. Therefore,

19    Plaintiff has failed to state a claim that Defendant failed to engage in the interactive process.

20           C.      Failure to Accommodate

21           “To establish a prima facie case for failure to accommodate under the ADA, [Plaintiff]

22    must show that (1) [Plaintiff] is disabled within the meaning of the ADA; (2) [Plaintiff] is a

23    qualified individual able to perform the essential functions of the job with reasonable

24    accommodation; and (3) [Plaintiff] suffered an adverse employment action because of [his]

25    disability.” Samper, 675 F.3d at 1237 (internal quotation marks and citation omitted).

26           As before, Plaintiff has not alleged that he is a qualified individual. Thus, Plaintiff has

27    failed to state a claim for failure to accommodate.

28    ///

                                                          6
     Case 1:20-cv-00329-NONE-EPG Document 28 Filed 12/04/20 Page 7 of 10


 1            D.      Retaliation

 2            “To establish a prima facie case of retaliation under the ADA, an employee must show

 3    that: (1) he or she engaged in a protected activity; (2) suffered an adverse employment action; and

 4    (3) there was a causal link between the two.” Garity v. APWU Nat’l Labor Org., 828 F.3d 848,

 5    863 n. 16 (9th Cir. 2016). “Pursuing one’s rights under the ADA constitutes a protected activity.”

 6    Pardi v. Kaiser Found. Hosps., 389 F.3d 840, 850 (9th Cir. 2004).

 7            Plaintiff alleges that he took leave due to his injury and that he was fired. However, he

 8    does not allege that he was fired because he took leave or for engaging in any other protected

 9    activity. Therefore, Plaintiff fails to state a claim for retaliation.

10            Defendant also moved to dismiss Plaintiff’s retaliation claim on the basis of exhaustion,

11    arguing that Plaintiff did not check the box on his EEOC charge for retaliation and his factual

12    allegations concern a failure to engage in the interactive process. (ECF No. 19-1 at 8).

13            An employee alleging disability discrimination under the ADA must exhaust his

14    administrative remedies before filing suit because Title I of the ADA incorporates the exhaustion

15    requirement of Title VII and thus requires a plaintiff to file a charge with the EEOC before

16    asserting a claim in court. See Abdul-Haqq v. Kaiser Found. Hosps., 669 F. App’x 462, 463 (9th

17    Cir. 2016) (unpublished) (citing Freeman v. Oakland Unified Sch. Dist., 291 F.3d 632, 636 (9th

18    Cir. 2002) (setting forth factors exhaustion requirement for Title VII claims); see also 42 U.S.C. §

19    12117(a) (extending Title VII exhaustion requirement to ADA)).

20            The Ninth Circuit has discussed when a charge is exhausted:
21            The district court must examine both the EEOC charge and the EEOC
              investigation to determine if claims are exhausted. See EEOC v. Farmer Bros.
22
              Co., 31 F.3d 891, 899 (9th Cir.1994). “The EEOC charge must be construed ‘with
23            the utmost liberality.’ ” Deppe v. United Airlines, 217 F.3d 1262, 1267 (9th
              Cir.2000) (quoting Farmer Bros., 31 F.3d 891 at 899). Exhausted claims include
24            those actually investigated as well as those which “would have been within the
              scope of a ‘reasonably thorough investigation.’ ” Farmer Bros., 31 F.3d at 899 n.
25            5 (citing and quoting Gibbs v. Pierce County Law Enforcement Support, 785 F.2d
              1396, 1400 (9th Cir.1986)). This includes “new acts occurring during the
26
              pendency of the charge before the EEOC.” Oubichon v. North American Rockwell
27            Corp., 482 F.2d 569, 571 (9th Cir.1973); see also Couveau v. American Airlines,
              Inc., 218 F.3d 1078, 1082 (9th Cir.2000) (applying principles in analogous FEHA
28            context).

                                                            7
     Case 1:20-cv-00329-NONE-EPG Document 28 Filed 12/04/20 Page 8 of 10


 1    Stephenson v. United Airlines, Inc., 9 F. App’x 760, 761–62 (9th Cir. 2001) (unpublished).

 2             This is a fact-dependent determination:

 3             In determining whether a plaintiff has exhausted allegations that she did not
               specify in her administrative charge, it is appropriate to consider such factors as
 4             the alleged basis of the discrimination, dates of discriminatory acts specified
               within the charge, perpetrators of discrimination named in the charge, and any
 5
               locations at which discrimination is alleged to have occurred. In addition, the
 6             court should consider plaintiff’s civil claims to be reasonably related to
               allegations in the charge to the extent that those claims are consistent with the
 7             plaintiff’s original theory of the case.

 8    B.K.B. v. Maui Police Dep’t, 276 F.3d 1091, 1100 (9th Cir. 2002), as amended (Feb. 20, 2002).

 9    See also Studymire v. Bright Horizons Children’s Center, Inc. No. CV-09-1122 PHX DGC, 2010

10    WL 653459 (D. Ariz. Feb. 22, 2010) (after extensive review of Ninth Circuit law, finding

11    plaintiff had not exhausted retaliation claim when she did not check the box for retaliation or

12    mention retaliation in her EEOC charge); Scutt v. Carbonaro CPAs n Mngmt Grp, No. CV 20-

13    00362 JMS-RT, 2020 WL 5880715, at *6 -8 (D. Haw. Oct. 2, 2020) (similar and granting leave to

14    amend).

15             Plaintiff attached his EEOC charge and right-to-sue letter to his complaint. (ECF No. 6 at

16    10-11). The charge form permits Plaintiff to check boxes indicating what the “discrimination

17    [was] based on,” and Plaintiff checked the box only for disability. (Id. at 10). Plaintiff did not

18    check the box for retaliation. (Id.). His particular allegations state, in relevant part:
               On June 8, 2014, I was injured on the job. After I was injured on the job I was
19
               placed on leave. I attempted to return to work with restrictions from my doctor,
20             but Respondent refused to engage in the interactive process and refused to allow
               me to return to work. On August 8, 2016, I was constructively discharged.
21
               I believe that I have been discriminated against based on my disability in violation
22             of the Americans with Disabilities Act of 1990, as amended.
23    (Id.).

24             It appears that Plaintiff’s retaliation charge was not exhausted because he did not check

25    the box for retaliation and his factual allegations do not reference any retaliation. However, it is

26    possible that Plaintiff may be able to allege facts indicating that his EEOC charge was sufficient

27    for a retaliation claim. Therefore, the Court will recommend granting to amend with respect to

28    this claim. See Scutt, 2020 WL 5880715, at *6-8.

                                                           8
     Case 1:20-cv-00329-NONE-EPG Document 28 Filed 12/04/20 Page 9 of 10


 1            E.      Leave to Amend

 2            The Court recommends granting Plaintiff leave to amend. It is possible that Plaintiff can

 3    make allegations sufficient to state a claim, and this is the first time the Court has given legal

 4    standards to Plaintiff. Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995) (“[A] pro se

 5    litigant is entitled to notice of the complaint’s deficiencies and an opportunity to amend prior to

 6    dismissal of the action.”). The Court notes that in Plaintiff’s motion to dismiss briefing, he states

 7    a doctor told him that his condition was not permanent, indicating that Plaintiff may be able to

 8    allege facts that would permit him to state a claim. (ECF No. 25 at 6).

 9            The Court provides Plaintiff with the following additional legal standards concerning

10    complaints: A complaint is required to contain “a short and plain statement of the claim showing

11    that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not

12    required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere

13    conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

14    Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). A plaintiff must set forth “sufficient

15    factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id.

16    (quoting Twombly, 550 U.S. at 570). While a plaintiff’s allegations are taken as true, courts “are

17    not required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores, Inc., 572 F.3d 677,

18    681 (9th Cir. 2009) (citation and internal quotation marks omitted). Additionally, a plaintiff’s

19    legal conclusions are not accepted as true. Iqbal, 556 U.S. at 678.

20    V.      FINDINGS AND RECOMMENDATIONS
21            Based on the foregoing, IT IS HEREBY RECOMMENDED THAT

22                 1. Defendant’s motion to dismiss be GRANTED; and

23                 2. Plaintiff’s First Amended Complaint be dismissed, with leave to amend within 30

24                    days.

25            These findings and recommendations will be submitted to the United States district judge

26    assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within twenty-one
27    (21) days after being served with these findings and recommendations, either party may file

28    written objections with the Court. The document should be captioned “Objections to Magistrate

                                                           9
     Case 1:20-cv-00329-NONE-EPG Document 28 Filed 12/04/20 Page 10 of 10


 1    Judge’s Findings and Recommendations.”

 2           The parties are advised that failure to file objections within the specified time may result

 3    in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014)

 4    (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 5
      IT IS SO ORDERED.
 6

 7       Dated:     December 4, 2020                            /s/
 8                                                      UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                       10
